DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                             Allowable Subject Matter
2. 	Claims 1-15, 21-24, 26 are allowed.
                                                                         Reasons for Allowance
3.          The following is an examiner's statement of reasons for allowance:	
4.    Regarding claims 1-9, 26 the prior art failed to disclose or reasonably suggest forming a fourth insulating layer in the opening after the forming of the conductive layer; and removing a portion of an edge region of the substrate after the forming of the fourth insulating layer, wherein a plurality of semiconductor devices are in or on the substrate before forming the opening.

5.         Regarding claims 10-15, the prior art failed to disclose or reasonably suggest forming a fourth insulating layer on the conductive pattern and the barrier conductive layer such that the fourth insulating layer is in contact with the conductive pattern and the barrier conductive layer, and a top surface of the fourth insulating layer is farther apart from the first substrate than a top surface of the third insulating layer; removing a portion of an edge region of the first substrate and cleaning the first substrate; performing a chemical mechanical polishing (CMP) process to expose a top surface of the conductive pattern; and combining the first substrate with a second substrate.

6.         Regarding claims 21-24, the prior art failed to disclose or reasonably suggest forming a fourth insulating layer in the opening after the forming of the conductive layer; removing a portion of an edge 

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899